DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to new claims 43-55 have been considered but are moot because the new ground of rejection necessitated by amendment does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 43-45, 48-53 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonde et al. (US Patent Publication 20110147046 A1). 
As to claim 43, Bonde et al. discloses a flexible biocompatible film substrate (second and third flange members, depicted as 134 and 150, respectively, in Figures 6-7 and 11-13; also see paragraph 45, for example) including a substrate region comprising at least one complete wrap-around of the flexible biocompatible film substrate forming a tube for containment of a nerve bundle of the patient when implanted (e.g., Figures 6-7 and 11-13); and a protective structure (outer flange; depicted as 130 in Figures 11-13, for example) for the tube which is applied to the flexible biocompatible film substrate and which is configurable from a first open state into a second closed state which axially encloses at least part of the substrate region and completely encloses the tube in a peripheral direction of the tube (e.g., see Figures 11-13; also see paragraph 75).  
As to claim 44, Bonde et al. discloses the protective structure when closed to the second closed state completely covers the substrate (e.g. see Figures 6 and 11-13).  
As to claim 45, Bonde et al. discloses a joining mechanism on the protective structure which is detachable and secures the protective structure when in the second closed state (e.g., paragraphs 43-44 and 53). 
As to claim 48, Bonde et al. discloses the protective structure is an outer flange (depicted as 130 in Figures 11-13, for example) and thus is a wrap around film cuff comprising a flat wrap which is wrapped to enclose a cylindrical hollow space (see Figures 11-13, for example).
As to claim 49, Bonde et al. discloses the protective structure in the second closed state has a surface facing radially away from a wrapping axis to Page 3 of 9which at least one contact electrode (electrode, depicted as 103 in Figures 11-13) is connected with an electrical conducting structure integrated within the protective structure and extending along the substrate (see Figures 12-13, for example).
As to claim 50, Bonde et al. discloses the substrate region is one piece wrapped into a tube (e.g., paragraph 45) which has a second substrate region (base member, depicted as 120 in Figures 11-13) along which an electromechanical connecting structure is attached (see Figures 4 and 11-13, for example) to which an electrical supply and discharge structure is attached and the protective structure is attached to the electrical supply and discharge (see Figure 4, for example). 
As to claim 51, Bonde et al. discloses wherein the second substrate region is surrounded at least in part by sheathing of elastic material (see Figures 12-13; the outer flange envelopes the second substrate (i.e. the base region) and thus surrounds the second substrate with a sheathing of elastic material (e.g., paragraph 62)).
As to claim 52, Bonde et al. discloses wherein the protective structure is connected in one piece to the sheathing (outer flange, depicted 130, is one piece in the Figures).  
As to claim 53, Bonde et al. discloses the first substrate region is pretensioned material which without any external force, is shaped into a predefined wrapping configuration in which an end of the substrate region is radially covered by at least one wrapping layer of the substrate (e.g., paragraph 68).  
As to claim 55, Bonde et al. discloses the substrate region is a flexible biocompatible substrate which assumes the shape of a tube by wrapping around an axis (e.g., paragraph 68; also see Figures 11-13, for example). Page 4 of 9  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims are 46-47 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Bonde et al. (US Patent Publication 20110147046 A1). 
As to claim 46, Bonde et al. discloses the protective structure is an outer flange (depicted as 130 in Figures 11-13, for example) that is attached via “an adhesive or other bond” (paragraph 45) but does not explicitly disclose that the adhesive forms a “web”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the adhesive application in Bonde et al. to form a “web” of adhesive (i.e., with a plurality of contact points to form “web” like structure) in order to provide the predictable results of enhancing the engagement and connection of the flange to the main body of the electrode cuff. 
As to claim 47, Bonde et al. discloses the protective structure (outer flange, depicted as 130 in Figures 11-13, for example) is one unitary structure (see Figures). Bonde et al. discloses the invention substantially as claimed but does not disclose “the protective structure comprises two half shells which are mutually complimentary to each other”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the unitary protective structure of Bonde et al. into two complimentary structures since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnman, 168 USPQ 177, 179. (see MPEP 2144.04) Furthermore, such a modification would provide the predictable results of ensuring sufficient coverage and engagement with the biocompatible film substrate. 
As to claim 54, Bonde et al. discloses the substrate and the protective structure are each a layer of film and have a thickness of “approximately 0.005 inches to 0.025 inches” (paragraph 62). Bonde et al. discloses the invention substantially as claimed but does not explicitly disclose the thickness of thickness of 5 µm to 50 µm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thickness of the biocompatible film substrate and protective structure to have a film layer thickness of 5 µm to 50 µm in order to provide the predictable results of ensuring sufficient strength and durability while optimizing materials in order to meet specific patient therapeutic needs and requirements. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984.) See the MPEP 2144.04. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792